Citation Nr: 9919537	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-32 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an original evaluation greater than 10 
percent for residuals of chronic lumbar strain.  

2.  Entitlement to an original compensable evaluation for 
residuals of a fractured metatarsal of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to April 
1952, from April 1953 to November 1953, and from July 1961 to 
June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which awarded service connection for 
residuals of chronic lumbar strain and for residuals of a 
fractured third metatarsal of the right foot.  The RO also 
assigned a 10 percent and zero percent evaluation, 
respectively.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claims for increased original evaluations of 
low back and third metatarsal of his right foot disabilities 
has been developed.  

2.  A lumbosacral strain disability is productive of pain 
with moderate functional impairment, and slight to moderate 
limitation of motion.  

3.  A third metatarsal of his right foot disability is 
productive of pain and moderate functional impairment.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for a lumbar 
spine disability have been met.  38 U.S.C. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Codes 5289, 5292, 5293, 5294, 5295 
(1998); De Luca v. Brown, 8 Vet. App. 202, 206 (1995).

2.  The criteria for a 10 percent evaluation for a third 
metatarsal of his right foot disability have been met.  
38 U.S.C. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic Code 5283 (1998); 
De Luca v. Brown, 8 Vet. App. 202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented claims that are 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

I.  Entitlement to a rating greater than 10 percent for a low 
back disorder.

As indicated above, the veteran contends that his low back 
disability is more severe than currently evaluated.  After a 
review of the record, the Board finds that these contentions 
are supported by the evidence, and that an original 20 
percent evaluation is appropriate.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  The current 10 percent rating for 
lumbosacral strain is contemplated by Diagnostic Code 5295.  
Those criteria stipulate that severe lumbosacral strain; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
evaluated as 40 percent disabling.  A lumbosacral sprain 
disability productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, is evaluated as 20 percent disabling; 
while a disability productive of characteristic pain on 
motion is evaluated as 10 percent disabling.  Where slight 
subjective symptoms only are present, a zero percent rating 
is assigned.  Evaluations for sacro-iliac injury and weakness 
under Diagnostic Code 5294 are also determined by the above 
criteria.   

A rating greater than that in effect is contemplated by 
ankylosis of the lumbar spine under Diagnostic Code 5289.  
Unfavorable ankylosis contemplates a 50 percent evaluation, 
while favorable ankylosis contemplates a 40 percent 
evaluation.  Additionally, severe limitation of motion of the 
lumbar spine is contemplated by Diagnostic Code 5292, and is 
evaluated as 40 percent disabling.  A disability productive 
of moderate limitation of motion is evaluated as 20 percent 
disabling.  Greater ratings are also contemplated for 
intervertebral disc syndrome, which is evaluated by 
Diagnostic Code 5293.  A 20 percent rating contemplates a 
moderate disability, with recurring attacks; a 40 percent 
rating is contemplated by severe intervertebral disc 
syndrome, where recurring attacks are present with little 
intermittent relief; while pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, is evaluated as 60 percent disabling.

Additionally, ratings under Diagnostic Code 5010 and 
Diagnostic Code 5003 may also apply where traumatic arthritis 
or degenerative arthritis is present.  Those criteria 
stipulate that arthritis will be evaluated under the 
limitation of motion criteria for the specific joints 
involved; where limitation of motion is noncompensable, a 10 
percent rating is to be combined for application of each 
major joint group or group of minor joints.  In the absence 
of limitation of motion, a 20 percent rating will be assigned 
where there is x-ray evidence of involvement of 2 or more 
major or minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent evaluation assigned when 
there is no occasional incapacitating exacerbations.   

Finally, in De Luca v. Brown, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court") held that when the veteran has testified under oath 
to increasing pain on use, and where there was medical 
evidence substantiating these 'flare-ups', that when 
musculoskeletal system disabilities are evaluated, pain on 
use is to be considered along with the criteria set forth in 
the diagnostic codes to determine the level of functional 
impairment.  8 Vet. App. 202, 206 (1995).

A review of the veteran's claims folder shows that the 
veteran was seen in November 1996 for complaints of 
"stiffness" and "discomfort" in his back.  The examination 
report shows that "he's actually got fairly good range of 
motion, flexion, extension [and] rotation."  There was "no 
real paravertebral muscle spasm."  He exhibited a "good 
heal and toe walk", and had negative bilateral straight leg 
raise.  His reflexes appeared to be "symmetrically intact."  
He was assessed with low back pain secondary to old injury.  
The examiner also stated that the "[p]lan now is to get an 
MRI of this area and have Dr. Holt follow him up to see what 
if anything he has to offer for the back pain.  Possible 
radiculopathy on the left."  

The record next shows that the veteran was evaluated by a Dr. 
Holt, also in November 1996.  That treatment record shows 
that the veteran's motor testing was "5/5", his sensory was 
intact, and that he had a negative straight leg raise, 
femoral stretch, Gaenslen, fabere, Cram and Lasegue.  There 
was no clonus.  "Babinski is normal.  DTRs are2/4."  The 
examiner also found that the veteran could flex about 75 
degrees with a little bit of pain, and that "[h]e has 
flexion of about 70 degrees.  He can extend [to] 15 
degrees."  The examiner also found that "[h]is MRI...does not 
show any significant abnormality."  

A copy of the veteran's VA compensation and pension 
examination, dated August 1997, is also of record.  The 
examiner noted that the veteran's subjective complaints 
included "lower back pain that radiates down his right lower 
extremity.  His pain is present constantly.  The right lower 
extremity pain is intermittent.  His symptoms are exacerbated 
by prolonged sitting or walking.  His symptoms are getting 
progressively worse."  The findings on objective examination 
were that the veteran had a "[n]ormal appearing back" with 
no fixed deformity.  There was tenderness with palpation over 
the right lower back musculature on the right side.  "It is 
tender over the right paraspinal musculature."  Straight leg 
raises were positive on the right at 45 degrees.  The 
veteran's range of motion was reported as 70 degrees of 
forward flexion, 20 degrees of backward extension, 30 degrees 
of left lateral flexion, 20 of right lateral flexion, 30 
degrees of rotation to the left, and 20 degrees rotation to 
the right.  The examiner also noted that "mild evidence of 
pain is present."  The neurological examination was 
"intact", and the x-ray examination of the spine was 
described as "normal."  The comment was that the 
"functional loss due to pain is moderate."   

The veteran testified at his personal hearing dated March 19, 
1998.  He stated that he had pain every day and took pain 
medication for relief, that he had been given a back brace 
and physical therapy, and used a board under a firm mattress.  
He also stated that "[y]ou get used to the pain ... so you go 
ahead and do what you have to do anyway.  I mean you don't 
stop doing it because it hurts because you get used to it."  
He also stated that he had muscle spasms, and could not mow 
the grass or lift anything.  

The veteran is currently service-connected for lumbosacral 
strain under Diagnostic Code 5295.  As indicated above, a 
rating greater than 10 percent contemplates muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  Although the veteran's 
backward extension, right lateral flexion and right rotation 
may be moderately limited, the medical evidence does not show 
that the veteran manifested muscle spasm on extreme forward 
bending.  However, as indicated above, greater ratings for a 
disability of the lumber spine are also contemplated under 
Diagnostic Codes 5292 and 5293.  

The evidence does show that the veteran had positive straight 
leg raises on the right at 45 degrees, that he manifested 
slight or moderate limitation of motion of the lumbar spine, 
and that there was mild evidence of pain.  The examiner also 
found that the "functional loss due to pain is moderate."  
The Board determines that this evidence most closely 
approximates a 20 percent evaluation for a low back 
disability, as contemplated by Diagnostic Code 5292 after 
consideration of the rule concerning functional impairment 
set forth in De Luca v. Brown.  Although the veteran's 
forward flexion, left lateral flexion and left rotation are 
not as moderately impaired as his backward extension, right 
lateral flexion and right rotation, the Board notes that the 
examiner of his 1997 VA examination found, after a thorough 
physical examination, that the veteran manifested moderate 
functional impairment from his back disability.  Thus, the 
Board finds that the evidence shows that the veteran's 
original evaluation should have been rated at 20 percent for 
a moderate disability. 

The Board also determines, however, that an original rating 
greater than 20 percent is not warranted by the evidence of 
record.  That is, there is no radiographic or other clinical 
evidence of an arthritic disability so that ratings under 
5003 or 5010 would be appropriate.  Similarly, there is no 
clinical evidence to show that the veteran manifests a severe 
intervertebral disc syndrome disability, a severe lumbosacral 
strain disability, or a severe limitation of the lumbar spine 
disability, so that greater ratings would be available to him 
under Diagnostic Codes 5293, 5295, 5292.  In addition, the 
evidence shows only that the veteran's functional impairment 
is a moderate one.  Thus, the evidence also shows that an 
original rating greater than 20 is not warranted.  Of course, 
if the veteran's disability increases in severity, he may 
always pursue an increased rating claim.



II.  Entitlement to an original compensable evaluation for 
residuals of a fractured metatarsal of the right foot.

As indicated above, the veteran contends that his metatarsal 
of the right foot disability is more severe than currently 
evaluated.  After a review of the record, the Board finds 
that the evidence supports his contentions, and that a 10 
percent original rating is appropriate.

The severity of a metatarsal disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  The current noncompensable rating for 
malunion or nonunion of the tarsal or metatarsal bones is 
contemplated by Diagnostic Code 5283.  Those criteria 
stipulate that a moderate disability contemplates a 10 
percent evaluation, while a moderately severe disability is 
evaluated as 20 percent disabling, and a severe disability is 
evaluated as 30 percent disabling.  

Additionally, as indicated above, ratings under Diagnostic 
Code 5010 and Diagnostic Code 5003 may also apply where 
traumatic arthritis or degenerative arthritis are present.  
Those criteria stipulate that arthritis will be evaluated 
under the limitation of motion criteria for the specific 
joints involved; where limitation of motion is 
noncompensable, a 10 percent rating is to be combined for 
application of each major joint group or group of minor 
joints.  In the absence of limitation of motion, a 20 percent 
rating will be assigned where there is x-ray evidence of 
involvement of 2 or more major or minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
evaluation assigned when there is no occasional 
incapacitating exacerbations.   

Finally, in De Luca v. Brown, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court") held that when the veteran has testified under oath 
to increasing pain on use, and where there was medical 
evidence substantiating these 'flare-ups', that when 
musculoskeletal system disabilities are evaluated, pain on 
use is to be considered along with the criteria set forth in 
the diagnostic codes to determine the level of functional 
impairment.  8 Vet. App. 202, 206 (1995).

A review of the veteran's claims file shows that he was seen 
concerning his right foot in March 1994 and April 1994 by his 
private physician for a mass on his right foot.  After 
excision, and the evaluation that "the mass in his foot is 
now returning", the examiner found that the "mass seems to 
be getting smaller."  

Records dated November 1996 show that the veteran complained 
of pain underneath his 2nd metatarsal head.  The examiner 
found that the veteran's "right foot shows a little small 
callus under his 2nd metatarsal head.  Otherwise, he's got 
some thinning of his plantar pad, [and a] little bit of pes 
planus deformity.  But he's got good range of motion in of 
the ...mid tarsal joints, [and] metatarsal phalangeal joints."  
The examiner further found that "his right foot films fail 
[to] demonstrat[e] any gross abnormalities."  The impression 
was "right foot metatarsalgia, 2nd metatarsal head secondary 
to callus".     

The report of the veteran's August 1997 VA compensation and 
pension examination is also of record.  That report shows 
that the veteran complained of intermittent right foot pain 
that occurs daily, that he is unable to stand for more than 
20 minutes without developing pain in the foot, and that he 
must wear cushioning.  The examiner found, on objective 
examination, that there was no deformity or swelling present, 
but that there was "a large callous present below the third 
metatarsal joint", and that it was "tender with firm 
pressure."  The veteran's posture, appearance, function, and 
gait were evaluated as normal, and there was no deformity or 
secondary skin or vascular changes noted.  The examiner also 
found that the x-ray examination report of the right foot 
"reveals mild arthritis changes of the interphalangeal 
joints is noted.  Otherwise normal."  The diagnosis was 
arthritis of the right foot, and a "[r]ight foot calluses".  
The comment was that the functional loss due to pain was 
moderate.  

The veteran testified at his personal hearing that he 
sustained a "march fracture" during his active service, 
that he had a cast on his right foot for six weeks, and that 
his right foot currently was painful when standing or walking 
for prolonged periods, that he buys a shoe a half size larger 
to accommodate his callous, that it doesn't interfere with 
driving, and that "it doesn't hurt all the time like my back 
does."

The Board must first point out that the veteran is service-
connected for a fracture of the 3rd metatarsal of the right 
foot by history.  As Diagnostic Code 5283 contemplates 
malunion or nonunion of the metatarsal bones, the veteran's 
disability was rated by analogy.  38 C.F.R. § 4.27 (1998).  
As the examiner of the veteran's 1997 VA rating examination 
evaluating the veteran's disability found that the veteran's 
functional loss due to pain was moderate, the Board 
determines, in order to afford the veteran the benefit of 
every doubt, that a 10 percent evaluation for a moderate 
disability under Diagnostic Code 5283 is appropriate.  

The Board also finds that a rating greater than 10 percent is 
not warranted in this case.  First, there is no evidence to 
show that a moderately severe disability is present.  In 
addition, although the veteran was diagnosed with arthritis 
at his 1997 VA examination, his private physician also found 
that "he's got good range of motion in of the ...mid tarsal 
joints, [and] metatarsal phalangeal joints" during his 1996 
examination.  In addition, the x-ray evidence would need to 
show involvement of two or more minor groups of joints with 
occasional incapacitating exacerbations for a greater rating 
to be warranted.  Thus, the correct original rating for the 
veteran's third metatarsal of the right foot disability is a 
10 percent evaluation.  

Review of the record does not reveal that the RO expressly 
considered referral of these issues to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Veterans Appeals (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, No. 92-970 (U.S. Vet. App., 
Apr. 17, 1996).  The Court has further held that the Board 
may affirm the RO's conclusion that referral is not required, 
or may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1998) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.

ORDER

Entitlement to an original 20 percent evaluation for 
residuals of chronic lumbar strain is granted, subject to the 
laws a regulations governing the disbursement of monetary 
benefits.  

Entitlement to an original 10 percent evaluation for 
residuals of a fractured metatarsal of the right foot is 
granted, subject to the laws a regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

